DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13 and 17, the term “the elliptical shape” lacks prior antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Jung (US 20150196108A1).
Regarding claim 1 and 11, Jung discloses a wearable pack (title) comprising:  5a first sheet (Fig. 4, 430) formed in an elliptical, oval shape (Fig. 4, the examiner notes that the first sheet also has an elongated round and egg-like shape) ; and a second sheet (Fig. 4, 410) coupled to the first sheet (Fig. 4) , the second sheet being formed in a shape corresponding to the first sheet (Fig. 4) and including an opening (415 and para 0041- 0042) that is sealable (Fig. 4, 418), wherein an inner space (Fig. 4) is formed between the first sheet (430) and the second sheet (410) to accommodate a pack agent (Fig. 1, 120 and para. 0041) therein.  
Regarding claim 2, Jung discloses the claimed invention of claim 1. Jung further discloses the first sheet (430) includes a first end portion and a second end portion that is wider than the first end portion (annotated Fig. 4 below), and wherein the opening (115, 415) is arranged in the second sheet closer to the first end portion than the second end portion (annotated Fig. 4 and para. 0042) .  

    PNG
    media_image1.png
    426
    601
    media_image1.png
    Greyscale


Regarding claim 204 and 13, Jung discloses the claimed invention of claim 1 and 11. Jung further discloses wherein the opening (115, 415) in the second sheet is formed in a slit shape extending in a long axis direction of the elliptical shape (Fig. 1 & 4).  
Regarding claim 5 and 14, Jung discloses the claimed invention of claim 1 and 11. Jung further disclose a sticker detachably (Fig. 4, 418 is a separation portion) attached to the second sheet (410) to block the opening (415) (Para. 0042). 
Regarding claim 7 and 17, Jung discloses the claimed invention of claim 1 and 11. Jung further discloses wherein the opening (115, 415) in the second sheet (410 and para. 0033) is formed in a shape extending in a short axis direction of the elliptical shape (Fig. 1 & 4).  
Regarding claim 8 and 18, Jung discloses the claimed invention of claim 1 and 11. Jung further discloses wherein a circumference of the first sheet (130) is sealed to a circumference of the second sheet (110) by using an adhesive (Para. 0034, adhesive applied to one surface of connection portion 140).  
Regarding claim 159 and 19. Jung discloses the claimed invention of claim 1 and 11. Jung further discloses wherein the pack agent (120) is accommodated in the inner space in the state of being applied to or absorbed into a surface of at least one of the first sheet or the second sheet (Fig. 1).  
Regarding claim 10 and 20, Jung discloses the claimed invention of claim 1 and 11. Jung further discloses wherein the first sheet and the second sheet 20are treated to be waterproof (para. 0028 and 0032).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150196108) A1 in view of Liu et al (US 20130026748 A1).

Regarding claim 6 and 15, Jung discloses the claimed invention of claim 5 and 14. Jun further discloses the opening (415) includes an inner area of the second sheet (annotated Fig. 4), the inner area being enclosed by a cutting line (annotated Fig.  4 below) formed along a circumference of the opening (annotated Fig. 4 below); and 5wherein when the sticker (418) is detached from the second sheet (Annotated Fig. 4 below) , the inner area is removed from the second sheet together with the sticker ( Annotated Fig. 4 below). Jun does not explicitly disclose a discontinuous cutting line. 

    PNG
    media_image2.png
    425
    601
    media_image2.png
    Greyscale

Liu teaches a sticker with security attachment (title) with a discontinuous cutting lines (Fig. 3, 54a) in the tearing area (32) 9 para. 0063) to provide to provide guide cuts of the cutting lines are radially formed at the sticker, so that when the sticker is removing from a surface of an object, the sticker is relatively easier to be tore along any of the cutting lines in accordance with the direction that a tearing force applied on the sticker (para. 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the detachable sticker portion of Jung device be made with the discontinuous cutting lines as taught by Liu to provide guide cuts of the cutting lines are radially formed at the sticker, so that when the sticker . 

Claims 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20150196108) A1 in view of Skiba et al (US 6047706 A).

Regarding claim 3 and 12, Jung discloses the claimed invention of claim 1 and 11. Jung is silent to at least a partial region including a surrounding portion of the opening in the second sheet is made of an elastic material. Skiba teaches a head bathing arrangement (title) with at least a partial region including a surrounding portion of the opening (Fig. 1, 16 is a flexible elastic band) in the flexible elastic sheet (Fig. 1, 12.  Cl. 4, line 27- 28) is made of an elastic material so that the head bathing system 10 is fitted around a person's head like a conventional shower cap, with the flexible gathering 16 holding the head bathing system 10 snugly about the person's head. The person's head is then massaged through the cap 12 and the liquid-holding layer 14, causing the cleansing solution to permeate the person's hair (Cl. Line 43- 49), and to provide a plastic film of the cap 12, which preferably is vinyl, is flexible, soft, quiet and comfortable (Cl 4, Line 27-28). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the wearable pack of Jung be made with the elastic region surrounding portion of the opening in the flexible elastic sheet as taught by Skiba so that the head bathing system 10 is fitted around a person's head like a conventional shower cap, with the flexible gathering 16 holding the head bathing system 10 snugly about the person's head. The person's head is then massaged through the cap 12 and the liquid-holding layer 14, causing the cleansing solution to permeate the person's hair, and to provide a plastic film of the cap 12, which preferably is vinyl, is flexible, soft, quiet and comfortable.
Regarding claim 2016, Jung discloses the claimed invention of claim 11. Jung is, silent to at least one of the first sheet and the second sheet is made of elastic material. Skiba further teaches a sheet (12) is made of plastic flexible material (Cl 4, Line 27-28).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772